 

Case 6:20-cv-01720-PGB-EJK Document9 Filed 10/20/20 Page 1 of 1 PagelD 23

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
For The Middle District of Florida

Case Number: 6:20-CV-1720-
ORL-40EJK

Plaintiff:
JUAN PEREZ,

VS.

Defendant:
FIESTA AZUL TEQUILA HOUSE, LLC,

For:

ARCADIER, BIGGIE & WOOD, PLLC
2815 W. NEW HAVEN AVE, STE 304
MELBOURNE, FL 32904

Received by ORANGE LEGAL on the 24th day of September, 2020 at 8:43 am to be served on FIESTA
AZUL TEQUILA HOUSE, LLC C/O JOSE R. SANCHEZ, R.A., 1700 EVANS RD, MELBOURNE, FL 32904.

|, Ceasar Troso, do hereby affirm that on the 28th day of September, 2020 at 10:10 am, I:

served an AUTHORIZED entity by delivering a true copy of the SUMMONS IN A CIVIL ACTION, and

COMPLAINT AND DEMAND FOR JURY TRIAL with the date and hour of service endorsed thereon by
me, to: EDURDO CASEA as MANAGER at the address of: 1700 EVANS RD, MELBOURNE, FL 32904,
who stated they are authorized to accept service for FIESTA AZUL TEQUILA HOUSE, LLC C/O JOSE
R. SANCHEZ, R.A., and informed said person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 40, Sex: M, Race/Skin Color: HISPANIC, Height: 5'5", Weight: 160,
Hair: BLK, Glasses: N

The foregoing affidavit and the facts stated in it are true and correct. | am, over the age of 18, have no
interest in the above action, I'm a court appointed Certified Process Server in good standing for the 18th
Judicial Circuit in Brevard County, Florida, in which the service was affected.

   

2» _pa-t J—o~

 

eas roso
ge# 414

ORANGE LEGAL
633 East Colonial Dr
Orlando, FL 32803

Our Job Serial Number: FCL-2020000823

Copyright @ 1992-2020 Database Services, Inc, - Process Server's Toolbox V8. 1r

 
